Citation Nr: 1235596	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  06-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for neuropathy of the bilateral upper extremities, to include bilateral carpal tunnel syndrome (CTS).

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from March1975 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2004 and May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified before a Decision Review Officer (DRO) in January 2007 during a formal hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

In October 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In an April 2012 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determinations previously entered.  The case was then returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's currently diagnosed cervical spine, low back, and bilateral hip disorders or his bilateral upper extremity neurological disorders are etiologically related to his military service.

2.  The preponderance of the evidence does not show that the Veteran's tinnitus disorder was incurred in or is related to his military service, to include acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection for a bilateral hip disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for service connection for a neurological disorder affecting the bilateral upper extremities are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

5.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August 2004, January 2005, December 2005, October 2010, and January 2012 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Although many of the notice letters were provided following the initial adjudication of his claims by the AOJ/RO, his claims have been readjudicated, with the most recent adjudication occurring in the April 2012 SSOC.  Nothing more is required.  

Next, VA has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of his available service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  As discussed below, the case was remanded in October 2010 so that the RO could endeavor to obtain any outstanding VA and private medical records identified by the Veteran, and the RO has substantially complied with this remand directive.  

The Board acknowledges the Veteran's assertion that not all of his service treatment records have been obtained.  Specifically, he requested that VA obtain the medical records from the Dwight David Eisenhower Hospital in Ft. Gordon, Georgia documenting his emergency medical treatment between July 1977 and December 1978.  The claims file reflects that the RO made a PIES request in October 2010 in an attempt to obtain these records.  However, the National Personnel Records Center (NPRC) notified the RO in March 2011 that the identified records were not located.  Although he reiterated his request that VA attempt to obtain these records in an April 2012 statement, the Veteran was notified of the unavailability of these records in the April 2012 SSOC. A January 2012 contact note includes the Veteran's report that his attempted to get these records from Ft. Gordon was unsuccessful and his request that VA proceed with his claims.  The Board is mindful that, in a case such as this, where some service treatment records may be lost or unavailable (if in fact such records actually existed), there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that not all of the service treatment records identified by the Veteran may be available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

VA examinations and opinions with respect to the issues on appeal were obtained in July 2006, September 2008, and November 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2006, September 2008, and November 2010 VA medical opinions obtained in this case are adequate, as they are predicated on a full reading of the Veteran's claims file.  These opinions considered all of the pertinent evidence of record, to include service and post military treatment records, and the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the case was previously before the Board.  In October 2010, the Board remanded the case so that the Veteran could be afforded adequate VCAA notice with respect to his tinnitus claim and so that he could be scheduled for VA examinations to determine the etiology of his claimed orthopedic and neurological disorders.  He was provided VCAA notice with respect to the tinnitus claim in January 2012 and his claim was readjudicated in the April 2012 SSOC.  He was afforded VA examinations for his additional claims in November 2010.  As explained above, the November 2010 VA examiners' opinions are adequate to decide the case.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis and other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of establishing service connection, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by active service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  Mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Rather, the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background

The Veteran essentially claims that service connection is warranted for cervical spine, low back, bilateral hips, and neuropathy of the upper extremities disorders.  He attributes the claimed disorders to in-service incidents during which he was required to help move heavy wall lockers.  He claims that he was hit on the head by the wall lockers and that a wall locker fell on him during these incidents.  See Veteran's Statements dated in March 2006, September 2006, and October 25, 2010.  He also claims that he was injured when a ten ton truck ran over his right leg causing him to break his toe in February or April of 1978.  See Veteran's Statement dated in October 25, 2010.  The Veteran has reported experiencing a continuity of symptomatology following these in-service incidents.      

As for his tinnitus claim, the Veteran asserts that he was exposed to noise while on active duty due to his service as a ten ton truck operator.  According to the Veteran, he was exposed to loud engine noise from the vehicles he drove while on active duty.  He denies being provided any hearing protection.

Service personnel records confirm the Veteran's service in the United States Army from March 1975 to April 1978.  These records show that his military occupational specialties included service as a military policeman and as a heavy truck driver.  A Record of Assignment indicates that he was assigned to an engineering, construction battalion in November 1977.    

The Veteran's available service treatment records have been reviewed and are negative for diagnosed orthopedic or neurologic disorders.  The January 1975 enlistment report of medical examination shows that the clinical examination of the spine, upper extremities, and lower extremities, and the neurological examination were normal.  The Veteran made no reports of any pre-existing orthopedic or neurologic disorders on the associated January 1975 enlistment report of medical history.  Similarly, he denied ever having any recurrent back pain, broken bones, arthritis, rheumatism, or bursitis, bone, joint or other deformity, or paralysis on the November 1977 separation report of medical history.  The November 1977 separation report of medical examination shows that the clinical examination of the spine, upper extremities, and lower extremities, and the neurological examination were normal.

Service treatment records are also negative for reports of any audiologic symptomatology.  The November 1977 separation report of medical examination reflects that the clinical examination of the Veteran's ears was normal.  On the November 1977 separation report of medical history, the Veteran denied having any ear, nose, or throat trouble or any hearing loss.

The medical records dated following the Veteran's separation from the military include a September 1993 private medical treatment record documented his reported history of degenerative joint disease (DJD).  There is no objective medical evidence included in this record that confirms this diagnosis or indicates which joint(s) is affected by the disorder.

Private medical records document intermittent reports of low back pain following his separation from active duty service.  An October 1994 private treatment record includes the Veteran's report of having pulled a muscle in his back while lifting items out of the back of his car.  His low back pain was noted to have resolved in January 1995.  An additional private medical record dated in July 1997 shows a subsequent report of low back pain, with the Veteran denying a history of a back injury.  A September 2002 private medical record includes a diagnosis of low back pain, lumbago and reveals that a private X-ray examination was negative for evidence of lumbar disc herniation of degeneration.  He reported a thirty year history of low back pain later that same month.  The Veteran stated that his symptoms usually waxed and waned, but that he had experienced severe low back pain that did not resolve since April 2002.  In an October 2002 VA medical record, the Veteran reported that he suffered an injury to his spine approximately one year prior.  A November 2002 private examination report reveals diagnoses of chronic lumbar myofascial pain and probable degenerative lumbar disc disease.  

VA and private treatment records document the Veteran's intermittent reports of cervical spine pain.  Private medical records reflect the earliest documented complaints of neck pain in February 1994.  In June 2003, the Veteran denied having suffered any trauma to his neck or arms.  A June 2003 VA treatment record includes a diagnosis of mild DJD of the cervical spine.  He was diagnosed with degenerative disc disease (DDD) of the cervical spine in December 2003.  In January 2005, he reported that he had been disabled since April 2004 due to neck pain and numbness in his hands for approximately five years.    

VA and private medical records include the Veteran's reports of neurological symptomatology affecting his upper extremities.  The Veteran reported having pain in his left arm down to his palm during a February 1996 private medical consultation.  He was diagnosed with cauda equines syndrome with low back pain in August 2002.  The Veteran continued to complain of wrist pain and tingling in March 2003 and was treated for CTS.  A January 2003 private nerve conduction study was negative for electrodiagnostic evidence of peripheral poloyneuropathy or right CTS, as well as any abnormalities in the other three extremities.  A January 2004 VA nerve conduction study revealed electrophysical evidence of mild CTS across the right wrist.  There were no abnormalities noted in the left upper extremity or evidence of radiculopathy or polyneuropathy.  A subsequent December 2004 VA treatment record includes an assessment of polyneuropathy of unknown etiology.    

The Veteran underwent a VA rheumatology examination in September 2004 due to his complaints of hand pain and weakness, along with reports of cervical spine and lower back pain.  Following the clinical examination, the examiner attributed the Veteran's bilateral hand stiffness and pain to several factors, to include namely DJD or osteoarthritis of the hands, some form of neuromuscular weakness or paresthesias with repetitive use.  The examiner noted that the examination results and the Veteran's history were not consistent with rheumatoid arthritis or other inflammatory arthropathy.  

In March 2005, following a VA rheumatology consultation, he was diagnosed with osteoarthritis and fibromyalgia. 

As for his bilateral hip disorder claim, private treatment records reveal the first report of hip symptomatology in June 1994, at which time the Veteran reported experiencing left hip pain for two days.  Following a clinical examination, he was diagnosed with sciatica.  

In regards to the tinnitus claim, a June 1993 private treatment record reflects the Veteran's report of a significant history of noise exposure and his report of periodic tinnitus.  During an April 2004 VA consultation, the Veteran reported a history of in-service exposure to loud machinery, and he requested a hearing evaluation.  Private and VA treatment records dated in August 2002, and August 2004, respectively include the Veteran's report of tinnitus.  

In an October 2004 statement, the Veteran provided additional information regarding the onset of his claimed disorders.  He reported that he injured his neck, hips, and back during a horse training accident between 1971 and 1973.  The Veteran also claimed that he experienced back while on active duty during his training as a military police officer.  He described performing physical labor while assigned to engineering and earth moving units, which included hauling and loading heavy cargo and heavy wall lockers.  The Veteran asserted that his in-service duties worsened the condition in his neck, back and hips.

The claims file reflects that the Veteran underwent a VA audiology examination in July 2006.  The VA indicated that he reviewed the claims file in conjunction with performing the examination.  The Veteran reported a history of in-service noise exposure from his service as a ten ton vehicle operator, hauling heaving equipment and aircraft parts without the use of hearing protection.  He denied any recreational or post-military noise exposure.  He reported having constant, bilateral tinnitus for five to six years.  Based on his review of the claims file and the results of the clinical examination, the examiner opined that it was it was not likely that the Veteran's tinnitus was the result of noise exposure during his military service.  He stated that his opinion was based on his clinical experience and his professional expertise.  The examiner further explained that exposure to either impulse sounds or continuous noise can cause a temporary threshold shift, which usually abated after sixteen to forty-eight hours after the exposure.  He stated that since the damage from noise exposure occurred at the time of exposure, a normal audiogram subsequent to the exposure would verify the hearing recovered without a permanent threshold shift (hearing loss).

The claims file includes a February 2007 letter from a private physician's assistant, C.J., PA-C.  The private clinician reported having treated the Veteran for a long-standing problem with low back pain and lumbar disc disease that the Veteran stated had on for almost thirty years.  He identified the Veteran's diagnoses as lumbar disc disease, bulging disc in the lumbar spine, and DJD of the lumbar spine.  He noted that most of the Veteran's conditions were "wear and tear" arthritis.  However, he acknowledged the Veteran's claim that his conditions were triggered during his military service when he was assigned to a detail that lifted and assembled heavy wall lockers.  C.J. essentially stated that he could not make a determination the Veteran injured his back due to these in-service circumstances.  Nevertheless, he stated that it would certainly be suspect given the time frame and the duration of the Veteran's complaints.

In support of his claim, the Veteran submitted a statement in March 2007 from his parents, in which they reported that the Veteran walked with a limp and was received medical treatment following his separation from the military.  They stated that he was unable to help perform physical tasks around the farm.  His parents also described the Veteran's difficulty with holding or threading a needle, which they believed was caused by the nerves in his neck, arms, or shoulders.    

The Veteran's private physician, R.C., M.D., provided statements dated in November 2007 and June 2008 in support of the Veteran's claims.  Dr. R.C. identified the Veteran diagnoses as chronic low back, cervical spine, and hip pain and osteoarthritis.  He opined that the Veteran's low back pain and arthritis were directly related to his military service in the 1970's when he had to lift heavy wall lockers.  He included the Veteran's report that several members in his unit were injured due to the very physical labor they performed while in service.  Dr. R.C. essentially determined that the Veteran's injuries had progressed to the point of causing low back pain and immobility.  He further opined that the Veteran's chronic cervical spine and hip pain and arthritis were related to his military service.  The physician concluded that the Veteran continued to have a total disability due to his arthritis and pain.  

In September 2008, the Veteran underwent a VA joints examination with respect to his orthopedic claims.  The examiner noted her review of the claims file in conjunction with performing the examination.  The Veteran reported experiencing cervical spine and low back pain within one year after his discharge from the Army in 1979.  He stated that his bilateral hip pain began in 1978 during his military service.  He described his service with an earth moving platoon attached to an engineering company.  He stated that he was assigned to move wooden foot lockers, which each weighed three hundred pounds.  This involved the work of six men and was reportedly physically demanding.  The Veteran reportedly injured himself in 1977 or 1978 while performing these duties and was treated in-serve for his injuries.   He described being hit the head while moving the lockers.  He also indicated that he received treatment following his separation from the military, but that these records were no longer available.  The clinical examination revealed cervical and lumbar spine DDD and mild pubic diastase and mild prominence bilateral femoral head/neck junction in the hips.  

Thereafter, the VA examiner essentially concluded that the Veteran's current cervical spine, lumbar spine, and bilateral hip conditions could not be related to the in-service incidents when he moved the lockers without resorting to mere speculation.  She noted that there was no evidence of any injury in service or chronic follow up treatment regarding the claimed conditions.  She further highlighted that the service treatment records did not show any problems at the time of the Veteran's separation examination.  There was a lack of medical records from 1978 to 2003 showing chronic neck, back, or hip complaints, other than his complaint documented in the medical records that he injured his back in 1997 while working on a ranch.  Thus, the examiner concluded that there was a nineteen year history, form 1978 to 1997, without any medical evidence or records of any chronic neck, back, or hip conditions.  Additionally, she commented that the Veteran's severe, morbid obesity was a significant contributing factor to his neck, back and hip problems.  Due to the absence of concise and chronic records over a span of eighteen years, the lack of documentation of any chronic condition or injury in service, and the normal separation examination, the examiner stated that she could only speculate as the true cause of the Veteran's claimed conditions or if the conditions were primarily or secondarily due to any condition that occurred during the Veteran's military service.  The examiner reiterated that there was no confirmed record of any injury or any chronic neck, back, or hip conditions prior to the 1997 back injury or prior to 2003.

In October 2010, the Veteran provided additional statements in support of his claims.  He reported to RO personnel that he was injured while on active duty when a ten ton truck ran over his right leg and broke his toe in February or April 1978.  He also stated that he suffered injuries when a wall locker fell on him while he was assisting with a construction projection building military barracks.  Thus, the Veteran implicitly attributed his claimed disorders to these in-service incidents.  

In an October 2010 letter, Dr. R.C. reiterated his previous statements in support of the Veteran's claims.  He indicated that he reviewed the Veteran's history of injuries sustained in service.  He did not, however, report whether he reviewed the claims file or the Veteran's service treatment records.  After reviewing the history and examining the Veteran, Dr. R.C. stated that the Veteran suffered from arthritis and spinal stenosis of the low back, which was more likely than not caused by his military service in the 1970's when he had to lift heavy wall lockers on multiple occasions.  He stated that the Veteran had significant enough trauma with the constant bending and lifting and from the heavy loads hitting the Veteran on the side of the head, jamming his neck into his spine.  The physician noted that other men in the Veteran's unit also had trouble with back pain and the developed arthritis.  He concluded that the Veteran's arthritis and back pain was more likely than not the result of the injuries he sustained while on active duty.

The Veteran underwent a VA spine examination in November 2010, at which time the Veteran attributed his neck, low back, hips, and CTS to injuries he suffered while moving wall lockers during his military service in 1977 and 1978.  He reported having pain ever since that time period.  He also reported being "run over" by a truck.  The examiner noted that these incidents were not documented in the Veteran's service treatment records, but he also acknowledged the Veteran's report that not all of his service treatment records were available.  The Veteran reported a ten year history of CTS.  The examiner noted his review of the claims file and the Veteran's medical records.  Based on his review of this evidence and the results of the clinical examination, the examiner rendered diagnoses of mechanical cervical and lumbar strain, bursitis of the hips, and likely CTS of both upper extremities.  The examiner requested that a VA orthopedist examine the Veteran so that this specialist could provide an opinion as to whether these diagnoses were related to the Veteran's military service.  

The November 2010 spine examiner also noted his review of Dr. R.C.'s opinion relating the Veteran's conditions to service, a copy of which was provided by the Veteran.  The examiner essentially commented that he was unable to determine how the private physician could provide such a statement, especially since the Veteran's service treatment records did not include any mention of the claimed disorders.  Additionally, the VA examiner highlighted that there was essentially no records concerning these issues for many years after the Veteran's service.  Thus, he essentially concluded that "how those specific statements are made, especially to support these with good reasoning and basis, is not possible to do so."  

In November 2010, the Veteran underwent an additional VA examination performed by an orthopedist for the purpose of rendering an opinion as to the relationship between the Veteran's claimed disorders and his military service.  The examiner noted his review of the Veteran's claims file, to include the statements from the Veteran's private physician, Dr. C.  He also acknowledged the Veteran's reported history of incurring injuries while on active duty, as previously described.  The examiner noted that there was no evidence of any in-service injury or complaints during the 1978 separation examination.  He additionally highlighted the records documenting the Veteran' report of injuring his back in 1997 while working on a ranch.  The examiner stated that he was unable to find any evidence of treatment for the cervical or lumbar spine until 2002.  The Veteran underwent a clinical examination, which revealed diagnoses of cervical spine DJD, lumbar spine DDD, ischial tubercle bursitis, bilaterally, and likely ulnar neuropathy, bilaterally.  

Following the clinical examination, the examiner again reiterated his review of the claims file.  He specifically noted that there was no evidence of any injury in the service treatment records or any documentation of treatment for any cervical, lumbar, hips, or hand conditions.  He stated that he also reviewed the October 2010 statement from Dr. C. in which the private physician related the Veteran's arthritis and low back stenosis to his military service.  The VA examiner commented that it was very hard to make a statement such as Dr. C.'s without any evidence of an injury while in service.  He agreed with Dr. C., however, that the Veteran suffered from cervical stenosis and lumbar degeneration which, along with his morbid obesity, led to his current disability.  Based on his review of the claims file, the VA examiner opined that the Veteran's lumbar, cervical, and bilateral hip disabilities were less likely as not caused by or the result of his military service.  He based on opinion on the absence of documented injuries to the cervical spine, lumbar spine, or hips during service.  He acknowledged the Veteran's claims of performing heavy labor, and found his reports to be credible.  Despite this however, he essentially concluded that it would have to resort to mere speculation to find such a relationship, as the Veteran had other complaints of injuries after service.  Specifically, he noted the Veteran's report of injuring his back and having to stop working on a horse farm.  The examiner also stated that there was a lack of medical records from the Veteran's discharge up until around 2002, absent the Veteran's report of a 1997 back injury and the documented history reported by the Veteran to other physicians.  

Additionally, the VA examiner acknowledged that there were conflicting electromyography (EMG) studies regarding his neuropathy and bilateral CTS.  Based on his assessment, the examiner concluded that the Veteran did not have CTS.  Instead, he determined that the Veteran's examination was more consistent with ulnar nerve neuropathy, as the Veteran complained of decreased sensation in his bilateral fourth and fifth fingers. The examiner concluded that the Veteran's related neuropathies of subjective sensation to light touch were related to his current disabilities.  He further concluded that there was no basis for aggravation.  

The Veteran submitted buddy statements in August 2005, November 2010, and May 2011 in support of his claims.  In these statements, fellow service members M.E.G., T.D. and W.J.A. reported that they served with the Veteran and that their unit was assigned to move heavy wall lockers into military barracks.  T.D. and W.J.A. stated that they both witnessed the Veteran being hit repeatedly on his head, neck, and shoulders while trying to move the lockers.  

In an additional November 2010 statement, W.J.W. reported that he served with the Veteran in the earth moving Platoon from January 1977 to April 1978 and that the Veteran served as a ten ton operator, a type of semi tractor trailer.  He stated that the vehicle was not equipped with mufflers to suppress the engine noise and that the Veteran operated the vehicle without the use of hearing protection.    
 
Analysis- Cervical Spine, Low Back, Bilateral Hip, and Bilateral Upper Extremity Disorders

Based on the foregoing, the Board finds that service connection is not warranted for cervical spine, low back, bilateral hips, or the upper extremities neurological disorders.  The medical evidence of record shows that he has been diagnosed with DJD and DDD of the cervical and lumbar spine, bursitis of the bilateral hips, right wrist CTS, polyneuropathy, and neuropathy during the pendency of the appeal.  However, the preponderance of the evidence does not show that these diagnoses are related to the Veteran's military service.

As an initial matter, the Board acknowledges the Veteran's report of having a history of suffering injuries prior to his military service due to a fall from a horse.  However, the Veteran was not diagnosed with any orthopedic or neurological disorders at the time of his enlistment, or at any other time during his military service.  Given this, the presumption of sound condition has not been rebutted and the Veteran is presumed to have been sound at the time of enlistment.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

The Veteran essentially maintains that his current cervical and lumbar spine DJD and DDD, bilateral hip bursitis, and bilateral upper extremities neurological disorders are related to in-service injuries he incurred while performing physically demanding labor, to include moving heavy wall lockers.  He essentially claims to have experienced a continuity of orthopedic and neurologic symptomatology following his separation.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan 451 F.3d 1331, 1335.  In Jandreau, 492 F.3d 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza, 7 Vet. App. 498, 506.  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 Vet. App. 1331.

Here, the Board finds that the Veteran's account of having cervical spine, low back, bilateral hip, and bilateral upper extremity symptomatology, at least of an acute and transitory nature, in service is credible.  While his service treatment records are negative for reports of orthopedic or neurological symptomatology, the Board finds that his reported symptomatology is consistent with the circumstances of his military service as a military police officer and his service with a construction battalion.  See 38 U.S.C.A. § 1154(a).  Moreover, the Veteran has consistently reported the onset of his symptomatology throughout the pendency of the appeal.  Essentially, there is no evidence that contradicts his statements.  As such, the Veteran's statements as to the onset and continuity of his cervical spine, low back, bilateral hip, and bilateral upper extremity symptomatology are considered credible.

Similarly, the Board finds the lay statements from the Veteran's fellow service members M.E.G., T.D., and W.J.A. to be both competent and credible in this instance.  The Board finds these service members are competent to report their observations with respect to the nature of the Veteran's military service and witnessing the Veteran's in-service injuries.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331.  The Board also finds these statements to be credible as there is no contradictory evidence of record.

The Board also finds the statements from the Veteran's parents as to his post-service symptomatology to be both competent and credible, as there is no evidence of record that contradicts their statement.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331.  

The Board, however, does not find the Veteran's report of being run over by a truck to be credible.  Indeed, his service treatment records are entirely negative for evidence indicating that he was involved in a motor vehicle accident.  Moreover, despite his current assertions, the Veteran denied ever having any broken bones on the November 1977 separation report of medical examination.  Lastly, the Veteran made no claims of an in-service motor vehicle accident at the time that he first filed his claims in April 2003, and only recently claimed that a truck ran over his right leg in October 2010.  The Board finds such statements to lack credibility because they inconsistent with his own previous statements and with the objective evidence of record.  Caluza, 7 Vet. App. 498.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d 1331, 1336-37.

While the lay statements of record are credible with regards to the in-service occurrence of the Veteran's acute and transitory cervical spine, low back, bilateral hip, and bilateral upper extremity symptomatology due to the physical demands required by his military service, the fact remains that there is no evidence that the Veteran suffered chronic disabilities as a result of any in-service incidents.

In this regard, the Board finds that the November 1977 separation report of medical examination, which was completed approximately five months prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The November 1977 separation report of medical examination is entirely negative for any symptoms associated with a cervical spine, low back, hip, or upper extremity orthopedic or neurologic disorder and reflects that the clinical examination of the Veteran's spine, upper extremities, and lower extremities, and the neurological examination were all normal.  The Board finds that the November 1977 separation report of medical examination weighs heavily against the claims.  The service treatment records support a conclusion that the Veteran's in-service cervical spine, low back, bilateral hip, and bilateral upper extremity symptomatology was acute and transitory, as the November 1977 separation report of medical examination shows no clinical findings of spine, lower extremities, or upper extremities disorders prior to his discharge.

Moreover, the medical evidence does not show diagnosed cervical spine, low back, bilateral hip, and bilateral upper extremity until years after the Veteran's separation from active duty service.  The medical evidence shows the first evidence of a possible arthritis condition in September 1993, at which time the Veteran was noted to have a history of DJD, without any specification of the joint(s) affected.  He was diagnosed with lumbar myofascial pain and probable lumbar DDD in 2002.  The medical evidence shows definitive diagnoses of cervical spine DJD and DDD in 2003, of cauda equines syndrome and CTS in 2002 and 2003, and hip sciatica and bursitis in 1994 and 2010, respectively.  These diagnoses were provided many decades after the Veteran's separation from the military.  The Board notes that the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000). 

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In this regard, the medical evidence includes both positive and negative opinions as to whether the Veteran's cervical spine, low back, bilateral hip, and bilateral upper extremity disorders are related to his military service, specifically the incidents during which he lifted heavy wall lockers.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In reaching the above determination, the Board acknowledges the November 2007, June 2008, and October 2010 opinions from Dr. R.C. essentially that the Veteran's cervical spine, low back and bilateral hip disorders were related to his military service.  While his opinions are favorable, the Board finds that it does not provide a basis to support the award of service connection for these disorders.  Specifically, Dr. R.C. did not provide detailed rationale to support his conclusions.   Instead, it appears that he simply relied on the Veteran's reported history of in-service injuries and symptomatology.  The Board concludes that the mere recitation of a Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additionally, there is no indication as to whether the physician reviewed any medical records or medical literature in formulating his opinions.  The United States Court of Appeals for Veterans Claims (Court) has emphasized that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. ").  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal, 5 Vet. App. 458, 461; Sklar v. Brown, 5 Vet. App. 140 (1993).  Given this, the Board finds that Dr. R.C.'s opinions lack probative value.

In contrast, the Board finds highly probative the September 2008 and November 2010 VA examiners' opinions, which upon clinical and diagnostic testing of the Veteran and a review of the claims file, both essentially determined that the Veteran's cervical spine, low back, and bilateral hip disorders were not related to his military service, to include the incidents during which he lifted heavy wall lockers.  Moreover, the November 2010 VA orthopedist opined that the Veteran's bilateral upper extremity neurological symptomatology was related to his orthopedic conditions, with no evidence of aggravation.  The November 2010 orthopedist, as well as the VA examiner who performed the November 2010 joints examination, addressed the conflicting opinion provided by Dr. R.C., and essentially determined that there was no basis to support the private physician's conclusions.  The VA examiners' opinions are considered highly probative as they are definitive and based upon a complete review of the Veteran's entire claims file (to include the private opinions or record), and supported by detailed rationale.  Accordingly, the opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches") citing  Guerrieri v. Brown, 4 Vet. App. 470-71 (1993).

The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As the VA examiners' opinions are supported by a detailed rationale, review of the claims file, and clinical examinations of the Veteran, the Board gives these opinions greater weight, as compared to Dr. R.C.'s November 2007, June 2008, and October 2010 opinions.

In reaching the above determination, the Board again notes that consideration has been given to the Veteran's statements that his current cervical spine, low back, bilateral hip, and bilateral upper extremity disorders are related to his military service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1313.  However, DJD, DDD, bursitis, and neuropathy are not disabilities subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorders, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorders require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorders, nor does he have the medical expertise to provide an opinion regarding their etiology.  Thus, the Veteran's lay assertions as to the etiology of his orthopedic and neurological diagnoses are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Given that the preponderance of the evidence weighs against the Veteran's claims, for the Board to conclude that the Veteran has cervical spine, low back, bilateral hip, and bilateral upper extremity disorders that were incurred during his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the claims for service connection must be denied.

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's claimed cervical spine, low back, bilateral hip, and bilateral upper extremity disorders are related to service, the preponderance of the evidence is against the service connection claims.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Analysis- Tinnitus 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for tinnitus.  While the medical evidence shows that the Veteran currently suffers from tinnitus, such medical evidence does not demonstrate that his current hearing disorder is etiologically related to his period of active service.  In this regard, the Board notes that the Veteran's service treatment records are negative for a report of ringing in the ears or a diagnosis of tinnitus.  Indeed, the November 1977 separation report of physical examination shows that the clinical evaluation of the ears was normal.  The Veteran denied ever having any ear trouble or hearing loss on the associated November 1977 report of medical history.  The Veteran's separation examination report and report of medical history are highly probative as to his condition at the time of release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Thus, the Board finds that the Veteran's hearing was essentially normal at service separation.

In the July 2006 VA audiological evaluation report, the audiologist opined that the Veteran's tinnitus was not related to his military noise exposure.  The report shows that the examiner reviewed of the claims file, to include the Veteran's report of in-service acoustic trauma and onset of tinnitus, and she provided a medical opinion with a supporting rationale, which provides compelling evidence against the Veteran's claim that his tinnitus disorder is related to his military service.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).  There is no other medical evidence of record, wherein a physician has associated his tinnitus disorder to his active service.

In reaching this determination, the Board emphasizes that it has considered the Veteran's lay statements that his current tinnitus is related to his military service.  The Veteran has provided statements essentially arguing that the noise exposure he had in service caused him to develop tinnitus years later.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  While the Veteran is competent to report his in-service noise exposure and current ringing in the ears, he does not have the medical expertise to provide an opinion regarding etiology of tinnitus.  Although the Board finds the Veteran's reports of in-service noise exposure to be credible, he has not alleged that his tinnitus began in service or has been continuous since discharge from service.  Rather, the Veteran has stated that he developed tinnitus years later from the noise exposure in service.  These lay assertions are not competent or sufficient to establish a nexus to service.  Jandreau, 492 F.3d 1372.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for neuropathy of the upper extremities is denied.

Service connection for tinnitus is denied.


___________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


